MORRISON, Judge.
The offense is the unlawful selling of securities without being a registered dealer; the punishment, confinement in the penitentiary for one year and a fine of $1,000.00.
No statement of facts accompanies the record, but the transcript reflects that the trial was had before a jury.
Under the authority of Article 847, Vernon’s Ann.C.C.P., the judgment and sentence are reformed to show that appellant was adjudged guilty of selling securities without being a registered dealer.
The proceedings appearing regular, the judgment and sentence are reformed and as reformed, this conviction is affirmed.